Title: To James Madison from George Nicholas, 2 May 1792
From: Nicholas, George
To: Madison, James


Dear Sir,May 2d. 1792.
Your favour by your brother was delivered to me by him in March, the business of the court and the convention have prevented me from thanking you for it sooner.
We have formed our government which I believe you will think is not the worst in the union.
It’s total disregard of property qualifications in the electors and those to be elected will not meet with your approbation. The most serious reflection has convinced me that all such qualifications are inadmissible in a free state; neither can I think that where there is a Senate chosen by electors that the security of property will be at all precarious.
Notwithstanding all have a right to vote and to be elected, the wealthy will nineteen times out of twenty be chosen. The house of representatives will therefore always have a majority at least of it’s members men of property. The Senate will be composed altogether of men of that class. I will give up my opinion as soon as I see a man in rags chosen to that body.
The Senate then will compose an impenatrable barrier for it’s security; and the H. R. from the mixture that there will be in their body, and from their immediate dependance on the people at large, will form as effectual a one for personal liberty and privileges.
Exclude any particular class of citizens and sooner or later they will certainly be oppressed. Our local prejudices operated so powerfully as to cause it to be declared that there should be a senator from each county instead of having the whole body taken from the State at large. A scarcity of good men prevented us from excluding the members of the H. R. from the house of electors, wh. I think propriety would have dictated in another situation.
The clause respecting slaves will I expect bring on us the severe animadversions of our N. brethren. But I think it may be defended on many principles. The laws of Virginia declared them property, those laws have obliged the creditor, the orphan and the widow to take them in satisfaction of just demands for money. If then they have either been considered as property by those laws without proper authority, or considerations of public good require that they should no longer be viewed in that light, the country ought to make the owners a compensation. For they have by their laws either deceived them, or now require their property to bring about a public benefit, and in either case ought to pay for them.
Besides the greatest enemies to slavery cannot object to our suffering them to be imported into this state upon the terms stipulated in the constitution, as this measure will not add one to the number of slaves in the world; the only difference being that they will be slaves in Kentucky instead of Virga. or Maryland.
But notwithstanding I conceive that the thing is just and proper in itself, I believe nothing of the kind would have been attempted if the friends to emancipation had not been so clamorous on that subject, as well in the convention as out of it, as to make it necessary either to give up that property or to secure it. And the measure wh. has been adopted was only substituted to a proposition introduced by them declaring that the legislature should provide for a gradual emancipation without saying any thing about an equivalent to the slave holders.
Policy obliged us to do something of the kind, for if we had not we should have received no more valuable emigrants from the five S. states.
Our frontiers have been, and I fear will be still more during the summer, distressed by the indians. Government are acting a very shameful part, to be asking peace of a handful of savages, putting a stop to all offensive operations agt. them and leaving them at full liberty to destroy our citizens. I fear that a love of money, and not humanity, influences their conduct. But we must submit; ineffectual complaints are all that are left us.
Be assured that whenever this matter is fully explained it will appear, that they have not eight hundred fighting men: What a disgrace it will be to America that this number should have cut off two armies, and struck terror into her councils in such a manner as to make them supplicate for peace; a peace which if purchased from them will be kept no longer than they are dissipating the price of it. America has fixed in the minds of the indians such an inveterate hatred of her citizens that nothing will keep them quiet but the operations of their fears. They never ask peace of an enemy they can conquer, and they always consider an application of this sort to them, as proceeding from fear.
It is probable that our legislature will make application to Congress for some change in her judiciary as far [as] our land disputes will be affected by it. Their address will point out our situation, may I request, that you will be an active friend to it, if you think the proposition right. The welfare and happiness of this country depend on having the land disputes settled, and the present footing on which the federal court is established in this country, will be a great obstacle to it.
Our assembly will meet on the first Monday in June and I suppose our members will be ready to meet you in the fall. Nothing can be said with certainty as to the persons who will be chosen for that business, except that I believe there is no doubt but that Mr. Brown may go into either house as will be most agreeable to himself. I am, with the greatest respect and esteem, Dr. Sir, Yr. most obdt. and very hum: servant:
G: Nicholas
